DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 01/04/2021 has been received and considered.
Claims 1-11 are pending.
This action is Final.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/04/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 02/04/2021 is attached to this office action. 

Response to Arguments
3.	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. Applicant argues that regarding independent claims 1 and 8, Schilder fails to teach “wherein the processor is configured, based on a lifecycle status, to cause the random key generator to generate a secret key and store the secret key in the ROM, wherein the lifecycle controller is configured to disable an external access via the access port until the secret key is stored in the ROM.”
	With respect to this argument, as disclosed below, Schilder in paragraph [0123]-[0125] discloses generating random secret data to derive a secret key based on the initial boot loader status for execution of the personalization firmware. The secret is stored in non-volatile memory. Schilder in paragraph [0079] discloses that no private data is accessible during personalization by disabling the ports (debug port 101, flash test port 145 and scan test port 147) similar to the security measures taken while in the Test-Mode-Locked 405 or Test-Mode-Disabled 407 device states that implies disabling of ports is not permanent and can be reverted thus can disable an external access via the access port until 
Therefore, Schilder teaches the claimed limitations of claims 1 and 8 and thereby the dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. US 2018/0189493 A1 to Schilder, (hereinafter, “Schilder”), as disclosed in IDS submitted on 08/21/2020.
As per claim 1, Schilder teaches a device, comprising: 
a read-only memory (ROM) (Schildler, Fig. 1, Key Fuses 125 and para. [0125] “unique secrets are stored in non-volatile memory (NVM) –flash 111 (FIG. 1) or fuses 125”); 
a random key generator (Schildler, para. [0065] “a random number
generator, such as a true random number generator (TRNG) 133, may be included to provide
random values”), 
a lifecycle controller (Schildler, para. [0069] “FIG. 4 is a high-level diagram illustrating example states of a chip lifecycle. The mechanism for transitioning between these states will be described later. FIG. 4 shows states in a sequential ordering.” And para. [0078] “The state transitions and the setting of the security level are controlled by firmware 104 running on the chip 100 and may utilize the methods described in connection with Figures 4, 5, 6A, and 6B. The secure boot flow is controlled by firmware 104 running on the chip 100 may utilize the methods described in connection with Figures 8A, 8B, and 8C. The firmware may be part of the embedded processor 104 as shown in Figure 1.”)
an access port (Schildler, Fig. 1 – flash test ports 145, debug ports 101, scan test ports 147);  and 
a processor (Schildler, Fig. 1 – embedded processor 103)
wherein the processor is configured, based on a lifecycle status, to cause the random key generator to generate a secret key and store the secret key in the ROM (Schildler, para. [0124] “In FIG. 6B, execution of the personalization firmware may include creation of random secret data with which to derive, for example, two 256-Bit device-unique secrets. One secret may be the Device Initialization Key (DIK), which may act as the root shared secret between the Device 301 and the Key- Management Servers (KMS 307).” And para. [0125] “Once the device—unique secrets are stored in non-volatile memory (NVM) –flash 111 (FIG. 1) or fuses 125”),
wherein the lifecycle controller is configured to disable an external access via the access port (Schildler, para. [0079] “The transition to personalized device state 409 secures the chip device 100 to ensure that no private data is accessible during personalization by disabling the ports (debug port 101, flash test port 145 and scan test port 147) similar to the security measures taken while in the Test-Mode-Locked 405 or Test-Mode-Disabled 407 device states.”

Schildler discloses all the limitation recited in the claim. However it doesn’t explicitly disclose the underlined limitation, disabling an external access via the access port “until the secret key is stored in the ROM”
However Schilder in paragraph [0079] discloses that no private data is accessible during personalization by disabling the ports (debug port 101, flash test port 145 and scan test port 147) similar to the security measures taken while in the Test-Mode-Locked 405 or Test-Mode-Disabled 407 device states that implies disabling of ports is not permanent and can be reverted thus can disable an external access via the access port until the secret key is stored in the ROM.
Therefore It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Schilder, a mechanism of disabling an external access via the access port until the secret key is stored in the ROM as indirectly taught by Schilder for the purpose of re-enabling the debugging and testing ports after the secret keys are 


As per claim 2, Schilder teaches the device of claim 1, wherein the lifecycle controller is configured to advance the lifecycle status after the secret key is stored in the ROM (Schilder, para. [0073] “The Raw Device 401 state may be first fused into the next state, for example, test-Mode-Enabled Device 403 state to start a manufacturing testing process. In an example embodiment, the Raw Device 401 state may be a state in which all device state fuses 127 are in their un-programmed default state (raw device bit pattern), such as by way of example all set to zero. A chip is said to be fused into a next state by blowing, setting, or changing specific fuses of the device state fuses 127. In the case of a one-time programmable memory, blowing a fuse may take the form of programming the fuse to a second fuse state, such as changing the fuse state from 0 to 1 in the example where all the fuses are 0. In an example embodiment, a chip device in the Raw Device 401 is mainly locked (raw device state security level) such that a command may be sent over the serial wire debug port 101. The command may cause a test-mode-enabled bit pattern to be written to the fuses to increment to the TestMode-Enabled Device 403 state.”).

As per claim 3, Schilder teaches the device of claim 1, wherein the access port is a test port that allows testing of functional modules (Schilder, para. [0074] “In response to the change in device state, a corresponding change is made to the security level from raw device state security level to test-mode-enabled security level. In the test-mode enabled security level: all ports (Debug Ports 101, Flash Test Ports 145, and Scan Test Ports 147) are open. Port opening may be accomplished by enabling the data paths of the ports when the device state decoder 121 determines that the device state is in the Test-Mode-Enabled Device state.”).

As per claim 4, Schilder teaches the device of claim 1, wherein the access port is a debug port that allows debugging of functional modules (Schilder, para. [0053] “The access ports may include debug ports 101, one of which may be a serial wire debug (SWD) port which provides a path to fuses 123”).

As per claim 5, Schilder teaches the device of claim 1, wherein the lifecycle controller is configured to disable the access port when the access port is used for changing the lifecycle status (Schilder, para. [0079] “The transition to personalized device state 409 secures the chip device 100 to ensure that no private data is accessible during personalization by disabling the ports (debug port 101, flash test port 145 and scan test port 147) similar to the security measures taken while in the Test-Mode-Locked 405 or Test-Mode-Disabled 407 device states.”).

As per claim 6, Schilder teaches the device of claim 1, further including a boot ROM to store initialization programming instructions that are executed when the device is power up (Schilder, para. [0064] “Over the course of the chip device 100 lifecycle, a payload including a Boot ROM 161 may be written into ROM 107, and a Boot Loader 163 may be written into Flash memory 111.” And para. [0100] “First and second stage software is, for example, software boot code that may be executed out of flash after the boot ROM code executes in Boot Loader 164 (FIG. 1).”).

As per claim 7, Schilder teaches the device of claim 1, wherein the ROM is a one time programmable only memory (Schilder, para. [0116] “S619 (FIG. 6) the embedded processor 103 (FIG. 1) may begin booting from boot ROM 161. For security reasons, in an example embodiment the instruction bus is gated from reading data from any other memory by default (e.g. flash 111 or SRAM 109). The boot-ROM 107 may contain an RSA public key, which has a primary purpose of being used to verify a stage-1 boot-loader in the on-chip flash 111. At S619 the stage-1 boot-loader does not exist in the ROM 107.”).

As per claim 8, Schilder teaches a method for self-provisioning a device, the method comprising:
 reading a lifecycle status when the device powers on (Schilder, para. [0072] “In the initial state, Raw Device 401 state, each chip 100 has a raw device security level in which the chip is mostly locked down such that the debug ports 101, scan test port 147, and flash test ports 145, are not accessible outside the chip 100.”); 
if the lifecycle status indicates that the device is not initialized, generating a secret key and storing the secret key in a non-volatile memory and advancing the lifecycle status (Schilder, para. [0080] “Personalized Device state 409, may be based on creation of a secret Device Initialization Key (DIK), exporting to the DIK to a Key-Management Server (KMS), and saving the DIK in on-chip non-volatile memory such as the key fuses 125. In this way, this state is characterized by the DIK asset within the device 100. A device 100 may be re-personalized, i.e., transitioned into the Personalized Device state 409, as many times as there are physical DIKs within the device (which may be set, for example, to 3 plus a test-DIK).”); and 
enabling an access port, wherein the access port remains disabled if the lifecycle status indicates that the device is not initialized (Schilder, para. [0074] “In response to the change in device state, a corresponding change is made to the security level from raw device state security level to test-mode-enabled security level. In the test-mode enabled security level: all ports (Debug Ports 101, Flash Test Ports 145, and Scan Test Ports 147) are open. Port opening may be accomplished by enabling the data paths of the ports when the device state decoder 121 determines that the device state is in the Test-Mode-Enabled Device state.”).

As per claim 9, Schilder teaches the method of claim 8, wherein the access port is a test port that allows testing of functional modules (Schilder, para. [0074] “In response to the change in device state, a corresponding change is made to the security level from raw device state security level to test-mode-enabled security level. In the test-mode enabled security level: all ports (Debug Ports 101, Flash Test Ports 145, and Scan Test Ports 147) are open. Port opening may be accomplished by enabling the data paths of the ports when the device state decoder 121 determines that the device state is in the Test-Mode-Enabled Device state.”).

As per claim 10, Schilder teaches the method of claim 8, wherein the access port is a debug port that allows debugging of functional modules (Schilder, para. [0053] “The access ports may include debug ports 101, one of which may be a serial wire debug (SWD) port which provides a path to fuses 123”).

As per claim 11, Schilder teaches the method of claim 8, further including disabling the access port when the access port is used for changing the lifecycle status (Schilder, para. [0079] “The transition to personalized device state 409 secures the chip device 100 to ensure that no private data is accessible during personalization by disabling the ports (debug port 101, flash test port 145 and scan test port 147) similar to the security measures taken while in the Test-Mode-Locked 405 or Test-Mode-Disabled 407 device states.”).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160173282 A1 - Key management for on-the-fly hardware decryption within integrated circuits.
US 20140164779 A1 – Secure provisioning in an untrusted environment using electronic circuits.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Ali Abyaneh can be reached on (571) 272-7961. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498